Mr. Justice Paxson
delivered the opinion of the court, June 9th 1876.
This was a suit upon a promissory note. The defendant alleged that the signature was a forgery. The plaintiff offered in evidence certain records and files from the Court of Common Pleas of Wyoming county, “for the purpose of showing the signatures of A. *213Aumick, the defendant, as samples from which the jury may make comparison, after the court shall become satisfied that the note is sufficiently proven by such means to be submitted to the jury.” This offer was objected to by the defendant’s counsel; the objection was overruled and the evidence received. Two experts were then examined, without objection on the part of the defendant, who testified to the genuineness of defendant’s signature, by comparison . of handwriting, using the records referred to as the standard. The court then proceeded to charge the jury as follows: “ Evidence may also be given by experts in the examination of signatures, because persons who have been instructed by experience in the examination of signatures may judge pretty accurately by comparison whether a signature is genuine or not.” All this was error. There was no evidence to entitle the note to go to the jury. Not a Avitness had been called to prove the signature. Evidence by comparison of handwriting is not alloAved as independent proof. And the comparison must be made by the jury, not by experts: Travis v. Brown, 7 Wright 9; Haycock v. Greup, 7 P. F. Smith 438. The only embarrassment about the case is that the testimony of the experts was received, and the note was submitted to the jury without objection. So that while there was a palpable mistrial the grounds upon which we can reverse are limited. There Avas an objection, however, to the admission of the records and files of the court containing the signature of the defendant, for the purpose of establishing a standard, and this error will enable us to send the case back for another trial.
Judgment reversed, and a venire facias de novo awarded.